Title: From Thomas Jefferson to Palmira Johnson, 27 September 1823
From: Jefferson, Thomas
To: Johnson, Palmira

 Monticello Sep. 27. 23.Th: Jefferson presents his compliments to mrs Palmira Johnson and assures her that he is justly sensible of the kindness of the letter, and of the request she has been pleased to address to him. faithful
			 endeavors to do right in the trusts confided to him by his county constitute the sum of his pretensions and if he has obtained the approbation of his fellow citizens, it is his abundant reward.
			 If a
			 lock of hairs, silvered by eighty winters could be worth a request from the author of Rosalie he presumes he may venture to ask her acceptance of a likeness of the head also from which it is shorn
			 as
			 taken by Stewart. and he tenders her the assurance of his most respectful salutations.